Citation Nr: 1502644	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  13-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a low back disability, including as due to a right foot disability.

4.  Entitlement to service connection for a right foot scar.

5.  Entitlement to service connection for residuals of a left hip disability, including as due to a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran & his daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A videoconference Board hearing was held at the RO in August 2014 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred a right ankle disability during active service.  He specifically contends that he was treated frequently for a right ankle disability while in U.S. Army basic training at Fort Knox, Kentucky, and while attending subsequent Signal Corps training at Fort Gordon, Georgia.  He also contends that his in-service right ankle disability led to a post-service fall which injured his back and left hip.  He further contends that his in-service right ankle disability weakened his right foot and caused a gait abnormality in the right foot.  He finally contends that he incurred a right foot scar as a result of in-service treatment of an area around his right ankle which was drained after becoming infected during basic training.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The record evidence shows that the Veteran has been diagnosed as having disabilities of the right ankle, right foot, low back, and left hip since his service separation.  A private outpatient treatment record dated in August 2014 and included in the Veteran's VBMS electronic paperless claims file indicates that physical examination noted the presence of a right foot scar.  The Board notes in this regard that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  And it is well-settled that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examinations to determine the nature and etiology of his claimed disabilities.

The evidence also indicates that the Veteran's service treatment records may have been lost in the July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In September 2011, following repeated unsuccessful attempts to obtain the Veteran's service treatment records, the AOJ formally determined that these records were not available for review.  

The Board notes in this regard, however, that the NPRC also notified VA in August 2011 that it needed complete organizational information (Company, Battery, type of Battalion or Regiment) in order to conduct a search for the Veteran's service treatment records.  NPRC also notified VA that it could search only for a 90-day time period and, if additional information was obtained, the request for the Veteran's service treatment records could be resubmitted.  The AOJ then sent a letter to the Veteran in October 2011 requesting that he identify his in-service unit.  There is no record of a response to this letter.  

The Veteran testified credibly before the Board at his August 2014 hearing that his right ankle disability began during basic training at the beginning of his period of active service.  Thus, the Board finds it reasonable to conclude that the Veteran experienced a right ankle disability within the first 90 days of his active service or between June 22, 1956, and September 22, 1956.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  As noted above, the Veteran essentially contends that his right foot, low back, left hip, and right foot scar disabilities all flowed from the initial in-service complaints of and treatment for a right ankle disability during basic training.  Accordingly, and because this claim is being remanded, the Board finds that, on remand, the Veteran should be asked again to provide complete unit information regarding the in-service unit(s) he served with while in the U.S. Army and, if such information is provided by the Veteran, then the AOJ should ask the NPRC to conduct another search for the Veteran's service treatment records using the unit information that he provided.

The AOJ also should attempt to obtain the Veteran's updated treatment records.  The Veteran testified at his August 2014 Board hearing that he had not been treated at VA because he apparently was ineligible for VA treatment.  He also identified in his testimony multiple private treating clinicians who had seen him for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask them to identify all private clinicians who have treated him for a right ankle disability, a right foot disability, a low back disability, a right foot scar, or for residuals of a left hip disability since his service separation.  Advise the Veteran not to resubmit any private treatment records previously submitted to VA.  A copy of any letter(s) sent, and any reply, to include any private treatment records provided, should be included in the claims file.

2.  Contact the Veteran and ask him to identify the U.S. Army unit(s) (Company, Battery, type of Battalion or Regiment) that he was assigned to while on active service.  Advise the Veteran that, if he does not provide this information, the potential adverse consequences of his inaction could include the denial of his claims.  A copy of any letter sent to the Veteran, and any reply, should be included in the claims file.

3.  If, and only if, the Veteran provides complete unit information regarding the U.S. Army unit(s) (Company, Battery, type of Battalion or Regiment) that he was assigned to while on active service, then contact the National Personnel Records Center in St. Louis, Missouri (NPRC) and request that they conduct another search for the Veteran's service treatment records using this information.  The time period for this search is between June 22, 1956, and September 22, 1956.  A copy of any request(s) sent to the NPRC, and any reply, to include a negative reply or any records provided, should be included in the claims file.

4.  Thereafter, schedule the Veteran for appropriate examination to determine the nature and etiology of his right ankle disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right ankle disability, if diagnosed, is related to active service or any incident of service.  The examiner is hereby advised of the Board's factual determination that the Veteran's report of a right ankle injury during basic training is credible although there may be no available documentation of such injury.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his right foot disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right foot disability, if diagnosed, is related to active service or any incident of service.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

6.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  

The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right foot/ankle disability caused or aggravated (permanently worsened) the Veteran's low back disability, if diagnosed.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

7.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his right foot scar.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right foot scar, if diagnosed, is related to active service or any incident of service.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

8.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his residuals of a left hip disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a left hip disability, if diagnosed, are related to active service or any incident of service.  

The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right foot/ankle disability caused or aggravated (permanently worsened) the Veteran's residuals of a left hip disability.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

9.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

10.  Thereafter, readjudicate the claims.  If any determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

